 


 HR 3262 ENR: To provide for the conveyance of land of the Illiana Health Care System of the Department of Veterans Affairs in Danville, Illinois.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3262 
 
AN ACT 
To provide for the conveyance of land of the Illiana Health Care System of the Department of Veterans Affairs in Danville, Illinois. 
 
 
1.Land conveyance, Danville, Illinois 
(a)Conveyance authorizedThe Secretary of Veterans Affairs may convey to the Danville Area Community College of Danville, Illinois, all right, title, and interest of the United States in and to certain real property, including any improvements thereon, consisting of approximately .6 acres known as Building Number 48, which is part of the Illiana Health Care System of the Department of Veterans Affairs.  (b)ConsiderationAs consideration for the conveyance under subsection (a), the Danville Area Community College shall convey to the United States all right, title, and interest of Danville Area Community College in and to certain real property, including any improvements thereon, consisting of approximately 1.06 acres with a gazebo located approximately 293 feet south of the Danville Area Community College Library Building, which is part of the Danville Area Community College.  
(c)Condition of conveyanceThe conveyance under subsection (a) shall be subject to the condition that the recipient accept the conveyed real property in its condition at the time of the conveyance.  (d)Description of propertyThe exact acreage and legal description of the parcels of real property conveyed under subsections (a) and (b) shall be determined by surveys satisfactory to the Secretary.  
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under subsections (a) and (b) as the Secretary considers appropriate to protect the interests of the United States.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 